DETAILED ACTION
Response to Amendment
1.	Applicants’ Amendment and Response, submitted May 10, 2019, has been reviewed by the Examiner and entered of record in the file.  Accordingly, claims 31-36 and 38-41 have been amended, claims 21-30 and 37 have been cancelled.
2.	Claims 31-36 and 38-41 are currently pending in the instant application.
Previous Claim Rejections - 35 USC § 112(a)
3.	Claim 37 was previously rejected as lacking enablement regarding the “prevention of brain cancer,” as recited.  In view of the cancellation of claims 37, the enablement rejection is withdrawn. 
Previous Claim Rejections - 35 USC § 112(b)
4.	Claim 34 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite regarding the manner in which each “factor” correlates to dosage amount.   In view of the cancellation of claims 34 and 37, the indefiniteness rejection is withdrawn.
REASONS FOR ALLOWANCE
5.	 In view of Applicant’s amendatory changes and cancellations, claims 31-36 and 38-41 are allowable over the prior art as newly renumbered claims 1-10.  The following is an examiner’s statement of reasons for allowance:
This invention relates to a method of treating brain cancer comprising administering a novel pharmaceutical composition comprising a substituted flavonoid based compound according to the formula of renumbered claim 1, to a patient in need thereof.  The anticancer properties of some flavonone compounds are known in the art, however the aspect of administering the instant claimed compounds to treat brain 50 values in Table 3), is novel and unobvious.  After a thorough search, the closest of prior art to Daskiewicz et al (J Med Chem 2005), was found to teach similar flavonone compounds and their anticancer activity against HT29 human colon cancer cells, but fail to teach, suggest or render obvious the instant claimed compounds or the recited method of treatment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L COPPINS/Examiner, Art Unit 1628                                                                                                                                                                                                        
/JEAN P CORNET/Primary Examiner, Art Unit 1628